 1   ROBERT LAMANUZZI, SBN 213673
     Attorney at Law
 2   1330 L Street Suite D
 3   Fresno, CA 93721
     (559) 441-1979
 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
      UNITED STATES OF AMERICA,                            Case No. 1:16-cr-00188 DAD-BAM
 9
                          Plaintiff,
10
             v.                                            STIPULATION AND ORDER TO
11                                                         CONTINUE SENTENCING
      ANTHONY RAMIREZ,
12
                          Defendant.
13

14

15          IT IS HEREBY STIPULATED by and between the parties hereto through their respective
16   counsel, ROBERT LAMANUZZI, attorney for Defendant Anthony Ramirez and KIMBERLY
17   SANCHEZ, Assistant U.S. Attorney for Plaintiff, that the hearing currently scheduled for
18   February 10, 2020, at 10:00 a.m. shall be continued until MARCH 2, 2020, at 10:00 a.m.
19          1. This continuance is necessary due to defense counsel’s unavailability due to a juvenile
20                court adjudication set for the same date.
21          2. Defense counsel was forced to set the adjudication on the same date as defendant’s
22                sentencing due to speedy trial issues.
23          3. There is no objection by the U.S. Attorney.
24   Dated: February 4, 2020                                   Respectfully submitted,
25
                                                               /s/ Robert Lamanuzzi
26
                                                               ROBERT LAMANUZZI
27                                                             Attorney for Defendant, Anthony Ramirez

28
                                                           1
 1   Dated: February 4, 2020                             Respectfully submitted,

 2
                                                         /s/ Kimberly Sanchez
 3                                                       KIMBERLY SANCHEZ
 4                                                       Assistant U.S. Attorney

 5

 6

 7
                                                 ORDER
 8
     The sentencing hearing as to the above named defendant currently scheduled for February 10, 2020,
 9
     at 10:00 a.m., is continued until MARCH 2, 2020, at 10:00 a.m.
10
     IT IS SO ORDERED.
11

12      Dated:    February 4, 2020
                                                      UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
